     Case 1:19-cv-01341-NONE-SKO Document 28 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DEMETRIO CABRERA,                                 Case No. 1:19-cv-01341-NONE-SKO (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY ACTION
13                                                      SHOULD NOT BE DISMISSED FOR
             v.                                         FAILURE TO COMPLY WITH THE
                                                        COURT’S ORDER
14    G. COLLINS, et al.,
                                                        21-DAY DEADLINE
15                       Defendants.
16

17          On July 16, 2020, the Court issued an order referring this case to post-screening
18   Alternative Dispute Resolution (ADR). (Doc. 25.) The Court directed the parties, within 40 days,
19   to file the “Notice Regarding Early Settlement Conference” attached to the order, indicating
20   whether they agree to participate in an early settlement conference. (Id. at 2.) Although more than
21   the allowed time has passed, Plaintiff has not filed the Notice or otherwise responded to the
22   Court’s order.
23          Accordingly, the Court ORDERS Plaintiff to show cause in writing, within 21 days of the
24   date of service of this order, why this action should not be dismissed for his failure to comply
25   with the Court’s order. Alternatively, within that same time, Plaintiff may file the Notice
26   Regarding Early Settlement Conference with the Court, completed and signed.
27   ///
28   ///
     Case 1:19-cv-01341-NONE-SKO Document 28 Filed 09/08/20 Page 2 of 2

 1            Failure to comply with this order will result in a recommendation that this action be

 2   dismissed for failure to prosecute or to obey a court order.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     September 4, 2020                              /s/   Sheila K. Oberto           .
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
